Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (USPGPub 2011/0230747).
Regarding claims 1, 5 and 7, Rogers teaches providing a PLGA substrate [0018] and coating it with a later that is an insulator [0040] followed by the deposition of what can be semiconductor elements and electrodes that may be connected [0094][0013] and wherein the electrodes may be made from magnesium and a semiconductor element may be made from molybdenum disulfide [0031][0091] wherein in the disclosure of Rogers, all elements are listed at some point as being possibly bioresorbable, meaning that they will dissolve inside a living host in some time frame. Rogers fails to teach wherein the insulating layer is explicitly water soluble or wherein the channel layer is present in “particle form”.  However, the insulating layer of Rogers is either water soluble or water insoluble and limited to a very large group of materials.  Given a limited number of choices (water soluble or not), it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either material wherein both materials would be expected to function properly in the invention of the prior art with a reasonable expectation of success.  However, it is the position of the examiner that, given the knowledge that water is the primary constituent of the human body and knowing that Rogers desires for the implant to dissolve, that Rogers would tend to be motivated to choose water soluble materials just to enable dissolution in the human body. As relates to the concept of particle form, it is the position of the examiner that the term “particle” is a broad term without much limitation.  Generally particulate materials are visibly distinguished to consist of separate particles which may be in contact with one another as opposed to wherein particles are not visible which would usually be referred to as a solid film material.  However, claim 8 of the current application indicates that the film may be both particle formed and polycrystalline and a single layer film.  As such the term “particle form” is hard to define other than to say that in other pieces of prior art particulate matter is generally referred to by size of particles wherein non-particulate materials are generally larger than particles which are commonly used to form larger objects when combined.  As such the prior art, generally lists semiconductor devices and electrodes having dimensions less than 1 micron. This is about the size referred to in other prior art in general as to what “particle” size might be.  Therefore, it is the position of the examiner that the channel layer of the prior art of Rogers is technically in “particle form”.  Further, given a limited number of possibilities limited to particulate materials and materials that show no visible particles, it would have been obvious to try for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either material size/format for the invention of Rogers wherein both choices would be expected to function successfully.  ” See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further Rogers teaches wherein the electrical elements present may be encapsulated by multiple barrier layers wherein one barrier layer may cover the electronic elements and another may underlie the electronic elements [0011]. Further, the step of using APCVD in the current claims is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The product of the prior art is as capable of being formed using the process step claimed as the currently claimed product would be. Further it is noted that Rogers further teaches that the barrier layer which encapsulates the semiconductor elements as described above is described by Rogers as being a polymer layer, and insulator layer or a combination thereof [0040]. It is noted stated the manner in which the materials could be used in combination but it is the position of the examiner that one of ordinary skill in the art reading Rogers would reasonably envisage providing distinct layers as Rogers does not focus on the combining of these materials into a single composition and Rogers generally supports successive layering throughout his disclosure.  The order of the layers is not defined by Rogers. However, given a limited number of possibilities and in the absence of a new and unexpected result arising from the specific order of layers of the current claim, it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to choose any order of coating for the barrier layers of Rogers, choosing from the finite list of material choices of Rogers wherein the solutions are predictable and would be considered to be successful based on the disclosure of Rogers. 
Rogers fails to teach explicitly wherein the channel layer is deposited in a square waveform shape.  However, this change from the shape of Rogers would constitute a mere change in shape of the channel layer of Rogers, wherein the Court has long held that in the absence of a new and unexpected result arising from the provision of a new shape for a prior art item, a new shape for the prior art item is unpatentable over the prior art shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, it is noted that claim 2 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The prior art invention is at least as capable of being formed as claimed as the current invention. Further the prior art invention is the same as the current invention is presumed to be at least as capable of the intended use as the current invention such as measuring at least one of bioabsorbability, pressure, temperature, strain and acceleration of living matter. Further  the critical time determination being based upon the particle size of the channel layer deposited would be a material property of the device formed wherein a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Further, Rogers fails to explicitly state that the channel layer is polycrystalline.  However, given a limited number of possibilities limited to amorphous, single crystal and polycrystalline materials, it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of the material types above for the channel layer material of Rogers. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further given that Rogers does not explicitly describe single crystal materials which often require very specific processing conditions to form, it is the position of the examiner that generally the group of Rogers would likely be more narrowly associated with amorphous and polycrystalline materials. Further  the biocompatibility of the channel layer  would be a material property of the devices formed wherein a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 6, Rogers further teaches wherein the material for the insulating layer may be silicon nitride [0040]. Although Rogers fails to teach the deposition method, it is noted that claim 6 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The prior art invention is at least as capable of being formed as claimed as the current invention. 

Response to Arguments
	Regarding the applicants’ arguments, the applicant asserts that Rogers teaches wherein the channel layers are made from Si. While this may be true, Rogers generally discloses a laundry list of materials that may also be used in addition to Si including MoS2 [0031] as claimed. This argument mischaracterizes Rogers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717